Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 13-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by MARK et al. (2014/0291886).
	Regarding claim 13, MARK et al. discloses a method of manufacturing a three-dimensional object, comprising: 
	receiving a continuous strand into a print head (nozzle-Fig.8), which is attached to and moved by a support ([0143], [0238], Fig.32); and	
	discharging from the print head the continuous strand at least partially coated with a liquid matrix ([0141], Fig.8) wherein a cross-section of the nozzle is rectangular and configured to receive a tape made up of the continuous strand ([0275], Fig.48).

	receiving a continuous strand into a print head (nozzle-Fig.8), which is attached to and moved by a support ([0143], [0238], Fig.32); 	
	discharging from the print head the continuous strand at least partially coated with a liquid matrix ([0141], Fig.8); and
	adjusting at least one of a size and a shape of the nozzle during discharging ([0157], [0159]).
	Regarding claims 15-19, MARK et al. discloses a method of manufacturing a three-dimensional object, comprising: 
	receiving a continuous strand into a print head (nozzle-Fig.8), which is attached to and moved by a support ([0143], [0238], Fig.32) 	
	discharging from the print head the continuous strand at least partially coated with a liquid matrix ([0141], Fig.8) wherein:
	receiving the continuous strand into the print head includes feeding the continuous strand into the print head at a first speed; and the method further includes discharging the continuous strand from the print head at a second speed that is different from the first speed (a dragging force above a desired force threshold is applied to allow the filament to be pulled out of the printer.  A feeding mechanism is configured in some form or fashion such that a filament may be pulled out of the printer nozzle when a dragging force applied to the filament is greater than a desired force threshold.  The feeding mechanism may incorporate a sensor and controller loop to provide feedback control of either printer head speed and/or other appropriate control parameters based on the tensioning of the filament [0167].  In order for said dragging force to be applied, 
	Furthermore, MARK et al. discloses exposing the liquid matrix to a positive cure energy ([0237]).
	Regarding claim 20, MARK et al. discloses further including feeding the liquid matrix into the print head separately from feeding of the continuous strand into the print head ([0240]-[0241]; Fig.33).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MARK et al. (2014/0291886) and in further view of USUDA et al. (2010/0259770) and LABERGE-LEBEL et al. (2009/0101278).
	Regarding claim 8, MARK et al. discloses a method of manufacturing a three-dimensional object, comprising: 
	receiving a continuous strand into a print head (nozzle-Fig.8), which is attached to and moved by a support ([0143], [0238], Fig.32) 	
	discharging from the print head the continuous strand at least partially coated with a liquid matrix ([0141], Fig.8); 
	exposing the liquid matrix to a positive cure energy ([0237]).
	MARK et al. discloses hardening the polymer with a source such as light and/or radiation [0237] but is silent to the light and/or radiation to be pointed at the liquid matrix at discharge from the print head.  However, USUDA  et al. discloses a printing method wherein an ultraviolet irradiation unit 90 is attached to a moving nozzle 41 [0063] and the intensity of the irradiation unit is controlled by a controller [0060].  Aiming a hardening device at the path of composite material in forming three-dimensional objects in free space printing is known by LABERGE-LEBEL et al. [0012] and MARK et al.’s printer prints in free space [0169]-[0170].  Therefore, it would have been obvious to one of ordinary skill in the art to have exposed the liquid matrix to a positive cure energy wherein the intensity of the positive cure energy is adjustable, at discharge from the print head of MARK et al. as taught by USUDA et al. in forming a three-dimensional object in free space printing of MARK et al. since it is well known in 
	Regarding claim 12, MARK et al. discloses a method of manufacturing a three-dimensional object, comprising: 
	receiving a continuous strand into a print head (nozzle-Fig.8), which is attached to and moved by a support ([0143], [0238], Fig.32); and	
	discharging from the print head the continuous strand at least partially coated with a liquid matrix ([0141], Fig.8). 
	MARK et al. is silent to the dimension of the nozzle to be twice a dimension of the continuous strand.  However, MARK et al. discloses in Fig.6A a nozzle with increasing dimensions that matches the thermal expansion of the matrix material [0157] wherein by matching the nozzle diameter to the expected expansion of the matrix material within the nozzle, the matrix and the continuous core reinforcing are kept at substantially the same velocity relative to one another throughout the entire nozzle.  Therefore, the linear extrusion rate of the matrix material and the continuous core is the same and the continuous core does not build up within the nozzle [0157].  MARK et al. also discloses in Fib.6C a nozzle with a rounded nozzle outlet that is greater in size than the inlet [0159] wherein a bigger rounded nozzle outlet provides a smooth transition from the nozzle internal bore to avoid applying excessive stresses to, and/or scraping, the continuous material as it is extruded from the nozzle [0159].  This smooth transition provided by the rounded nozzle outlet may help to avoid fracturing the continuous core filament during deposition [0159].  Therefore, it would have been obvious to one of ordinary skill in the art to have determined the optimum dimensions of the nozzle compared to the dimensions of the continuous strand through routine experimentation .

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742